The defendant was convicted of the offense of distilling, etc., and appeals.
Charge 6 refused to defendant states a correct proposition of law. Adams v. State, 175 Ala. 8, 57 So. 591. However, we are unwilling to predicate a reversal of the case upon its refusal, because it appears, from the record, to be abstract. Wright v. State, 156 Ala. 108, 47 So. 201. Moreover, we are of the opinion that substantially the same principle embodied in said charge was given to the jury in the oral charge of the court, in connection with the other written charges given at defendant's request, or that the refusal of this charge did not probably injuriously affect any substantial right of the defendant. A great many of the facts in evidence were not in dispute, and the rules for weighing testimony were amply covered in the court's oral charge. There is no indication or intimation to be gathered from the evidence of any of the state's witnesses that they exhibited any prejudice, anger, or ill will against the defendant.
Charge 8 refused to defendant was fully, substantially — almost in its exact language — covered by and included in the trial court's oral charge, and its refusal was not error.
There was abundant evidence to support the verdict returned, and the defendant's motion for a new trial was properly overruled.
There being no prejudicial error in the record, the judgment is affirmed.
Affirmed. *Page 96